Citation Nr: 0208026	
Decision Date: 07/18/02    Archive Date: 07/19/02

DOCKET NO.  99-10 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Michael Martin, Counsel





INTRODUCTION

The veteran had active service from September 1969 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Houston, Texas, Regional Office (RO).  In a decision of 
December 1996, the RO denied entitlement to a permanent and 
total disability rating for pension purposes.  The RO also 
determined in a supplemental statement of the case of 
September 2001 that the veteran had excessive income that 
precluded receipt of nonservice-connected pension benefits.

A hearing was scheduled to take place before the undersigned 
member of the Board in May 2002, but the veteran did not 
appear for that hearing and did not request that it be 
rescheduled.   


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
that claim and the evidence necessary to substantiate the 
claim.

2.  The veteran was born in July 1950, and is currently 51 
years old.

3.  The veteran has completed a high school level education 
and one year of college level training, has obtained a food 
preparation certificate, and has occupational experience as a 
cook.

4.  The veteran's principal disabilities, hypertension; 
chronic low back pain and major depression, each rated as 10 
percent disabling result in a combined disability rating of 
30 percent; disabling manifestations of chronic renal 
insufficiency, sensorineural hearing loss or ventral hernia 
are not reported.  

5.  The veteran does not have permanent loss of both hands, 
loss of both feet, loss of one hand and one foot, or loss of 
sight in both eyes, and is not permanently helpless or 
permanently bedridden.

6.  The veteran's permanent disabilities are not of 
sufficient severity to prevent him from following all forms 
of substantially gainful employment which are consistent with 
his age, educational background, and occupational experience.


CONCLUSION OF LAW

The criteria for a permanent and total disability rating for 
pension purposes are not met.  38 U.S.C.A. §§ 1502, 1521, 
5017 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 4.15, 4.17 
(2001), 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2001)).  VA has now promulgated regulations 
implementing the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The Act is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Therefore, it applies in the instant case.  The VCAA 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims and to 
notify them. 

The Board finds that the VA's duties under the VCAA and 
implementing regulations have been fulfilled.  The claim has 
been considered on the merits, and not solely based on well-
groundedness.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  Discussions 
in the rating decisions, the statement of the case (SOC), the 
supplemental statements of the case (SSOCs), and letters sent 
to the veteran informed him of the information and evidence 
needed to substantiate his claim and of the evidence that was 
of record.  The RO also supplied the veteran with the 
applicable regulations in the SOC and SSOCs.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
obtained.  All relevant evidence identified by the veteran 
was obtained and considered.  The claims file contains the 
veteran's treatment records.  The veteran was scheduled for a 
hearing, but did not appear and did not request that it be 
rescheduled.  Accordingly, the hearing request is considered 
to have been withdrawn.

The veteran has not been afforded an examination by the VA to 
assess the severity of his disabilities; however, the claims 
file contains numerous VA treatment records that contain the 
information adequate to rate the veteran's disabilities.  
Therefore, an examination is not required.  38 C.F.R. 
§ 3.326.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board is 
unaware of any additional evidence that exists but has not 
been obtained.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  In the 
circumstances of this case, a remand to have the RO take 
additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  VA has satisfied its obligation 
to notify and assist the veteran in this case.  Further 
development and further expending of the VA's resources is 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the veteran in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

The veteran contends that the RO should have granted his 
claim for a permanent and total disability rating for pension 
purposes.  He asserts that his physical disabilities have 
severely impaired his ability to work.  The veteran further 
contends that his psychiatric problems also contribute to his 
inability to obtain or maintain gainful employment.

Under 38 U.S.C.A. §§ 1502, 1521, a pension may be paid to a 
veteran of a period of war who is permanently and totally 
disabled.  However, after considering all of the evidence of 
record, it is the judgment of the Board that the criteria for 
entitlement to a permanent and total disability rating for 
pension purposes are not met.

According to a claim form submitted by the veteran in October 
1998, he was born on July 7, 1950.  Therefore, he is 
currently 51 years old.  He reported that he has completed a 
high school education.  He reported occupational experience 
as a cook. The Board also notes that his treatment records 
indicate that he has one year of college level training in 
bookkeeping, and has obtained a food preparation certificate.

The veteran's principal disabilities hypertension, chronic 
low back pain and major depression are each rated as 10 
percent disabling.  The record refers to erectile 
dysfunction, rated as noncompensably disabling and normal 
renal function noted on several occasions from 1999 through 
2001.  Although sensorineural hearing loss is noted there is 
no treatment or evidence of appreciable disability currently.  
The Board observes that abdominal herniation/small ventral 
hernia is also noted by history.  See for example 
noncompensable disability provided at 38 C.F.R. § 4.115a 
(renal dysfunction), 38 C.F.R. § 4.85 (hearing impairment) 
and 38 C.F.R. § 4.114 (ventral hernia).  Here normal renal 
function is mentioned on several occasions in the VA clinical 
records.  In the record ventral hernia is noted by history 
with no report of needing a belt and is described as stable.  
Problems list entries do not include chronic tendinitis of 
the left shoulder or a chronic gastrointestinal disorder 
although reflux esophagitis is noted on occasion.  There is a 
reference to tendinitis by history and currently mobile left 
shoulder in all directions without pain.  Even to assume 
chronicity an assign a minimum compensable evaluation for the 
later two disorders based on the record would only raise the 
combined percentage to 40 percent.  See 38 C.F.R. §§ 4.25, 
4.45, 4.59 Diagnostic Codes 5005, 5019, 7346.  In any event, 
as will be discussed below, there is evidence the veteran is 
currently working which moots the necessity for a more 
complete evaluation before an informed determination may be 
rendered. 

In analyzing a claim for a permanent and total disability 
rating for pension purposes, the initial step is to review 
the rating that has been assigned to each disability.  See 
Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992).  
Disability evaluations are determined by the application of a 
Schedule of Rating Disabilities, which is based on the 
average impairment of earning capacity in civil occupations.  
See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify 
the various disabilities. 

With respect to hypertension, the Board notes that the 
applicable diagnostic code was revised effective January 12, 
1998.  See 62 Fed. Reg. 65,207-224 (December 11, 1997).  
Because the veteran filed his claim after that date, only the 
current version of the diagnostic code is for consideration.  
Under 38 C.F.R. § 4.104, Diagnostic Code 7101, a 10 percent 
rating is warranted for diastolic pressure predominantly 100 
or more, or; systolic pressure predominantly 160 or more, or; 
for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control.  A 20 percent rating is warranted if the 
diastolic pressure is predominantly 110 or more; or the 
systolic pressure is predominantly 200 or more.  A 40 percent 
rating is warranted if the diastolic pressure is 
predominantly 120 or more.  A 60 percent rating is warranted 
if the diastolic pressure is predominantly 130 or more.

The medical evidence, which pertains to the current severity 
of the veteran's hypertension, includes numerous VA medical 
treatment records.  A VA record dated in October 1996 shows 
that the veteran's blood pressure was 173/112.  Subsequent 
records, however, show lower blood pressures.  A record dated 
in March 1997 shows a reading of 139/91.  A record dated a 
few days later reflects a reading of 131/84.  In April 1997, 
a reading of 133/79 was recorded.  A record dated in May 1997 
shows a reading of 146/98.  In June 1997, a reading of 116/73 
was noted.  In September 1997, a reading of 131/84 was 
recorded.  More recently, in January 2001, his blood pressure 
reading was 136/74.  The diagnoses included stable 
hypertension.  Other records contain similar readings.  

After considering all the evidence, the Board finds that the 
veteran's hypertension is not manifested by diastolic 
pressure which is predominately 110 or more, or systolic 
pressure which is predominantly 200 or more, as contemplated 
for a rating in excess of 10 percent.  The medical evidence 
shows that the readings have consistently been below those 
levels.  Accordingly, the Board concludes that the criteria 
for a disability rating higher than 10 percent for 
hypertension are not met.

The veteran's chronic low back pain is rated as 10 percent 
disabling under Diagnostic Code 5295.  Under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295, a noncompensable rating is 
warranted where a lumbosacral strain is productive of slight 
subjective symptoms only.  A 10 percent disability rating may 
be assigned where there is characteristic pain on motion.  A 
20 percent rating is warranted where there is muscle spasm on 
extreme forward bending, or unilateral loss of lateral spine 
motion in a standing position.  A 40 percent rating is 
warranted if the lumbosacral strain is severe with listing of 
the whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.

The VA treatment records pertaining to the veteran's back 
disorder include a record dated in June 1996 which shows that 
the veteran had a history of low back pain since a motor 
vehicle accident 15 years earlier.  A VA hospital summary 
dated in December 1996 shows that the diagnoses included back 
pain.  During the hospitalization he was given a medication 
of back pain.  A record dated in January 2001 shows that the 
veteran complained of low back pain and requested Tylenol #3.  
He said that NSAIDS did not work.  A prescription was given 
for his severe pain.  

The Board finds that the lumbar strain is manifested by no 
more than characteristic pain on motion.  Symptoms warranting 
a higher rating for a lumbosacral strain, such as muscle 
spasm on extreme forward bending, or unilateral loss of 
lateral spine motion in a standing position, have not been 
shown.  Accordingly, the Board concludes that the criteria 
for a disability rating higher than 10 percent disabling for 
a lumbar strain are not met.

The veteran's major depression is rated as 10 percent 
disabling.  Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9434, a 10 percent rating for a psychiatric disorder is 
warranted where there is occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; where the symptoms 
are controlled by continuous medication.  A 30 percent rating 
is warranted when the disorder is productive of occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).

The evidence pertaining to the severity of the veteran's 
major depression includes a VA record dated in June 1996 in 
which it was indicated that the veteran had major depression 
which was in remission.  A VA hospital summary dated in 
December 1996 shows that the veteran had a one-month history 
of depression.  It was noted that his stressors included 
unemployment and a recent episode of priapism that had 
resulted in erectile dysfunction.  On examination, his mood 
was depressed.  As the hospitalization progressed, his affect 
improved and he began interacting with the staff and other 
patients.  He was discharged with a plan for outpatient 
treatment.  

A record dated in April 1997 shows that the veteran reported 
that he felt well after being discharged in December 1996, 
but that for the previous three weeks he had been getting 
depressed again.  A record dated in May 1997 shows that the 
veteran requested a refill of medication and stated that the 
dosage was adequate in controlling his depression.  Another 
record dated in May 1997 shows that the veteran reported that 
his depression had been under control, and he felt that the 
was almost back to normal.  The assessment was major 
depressive disorder, recurrent, improved.  A VA psychiatry 
record dated in July 1997 shows that the veteran's depressive 
symptoms were well controlled and did not interfere with his 
daily life.  

A record dated in May 1999 shows that the veteran said that 
he had some times of being depressed, but generally had done 
well.  More recently, a VA record dated in January 2001 
indicates that the veteran's major depression was now 
resolved.  

The Board finds that the evidence reflects the veteran's 
major depression is productive of mild symptoms which 
decrease work efficiency and ability to perform occupational 
tasks during periods of significant stress, but has not 
resulted in occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss.  For these reasons, the 
Board must find that a rating in excess of 10 percent for 
major depression is not warranted.

The veteran's erectile dysfunction is rated as noncompensably 
disabling.  The RO has assigned a noncompensable rating 
pursuant to Diagnostic Code 7522 which provides that a 20 
percent rating is warranted if there is deformity of the 
penis with loss of erectile power.  Under 38 C.F.R. § 4.31, 
however, a zero percent rating shall be assigned when the 
requirements for a compensable evaluation are not met.  
Review of the veteran's treatment records shows that the 
veteran developed priapism in November 1996 as a side effect 
of medication.  A surgical procedure to relive the priapism 
was required, and this resulted in erectile dysfunction.  The 
Board finds that the disability is appropriately rated as 
noncompensably disabling as there is no evidence that the 
erectile dysfunction is accompanied by deformity of the 
penis.  

Once it has been determined that the veteran's disabilities 
are correctly rated, the next step in determining whether a 
permanent and total disability rating is warranted is to 
consider whether the veteran has one or more of certain 
disabilities which are considered to be of sufficient 
severity to render the average person totally disabled.  See 
38 U.S.C.A. § 1502(a)(1).  The disabilities which are 
automatically considered to be permanently and totally 
disabling are listed in 38 C.F.R. § 4.15 and include the 
permanent loss of sight in both eyes, or of both feet, or of 
one hand and one foot, or becoming permanently helpless or 
permanently bedridden.  In addition, as noted in 38 C.F.R. 
§ 4.15, other total disability ratings are scheduled in the 
rating codes for the various bodily systems in the VA 
Schedule for Rating Disabilities.  In this case, however, the 
veteran does not have any of the disabilities that are listed 
in 38 C.F.R. § 4.15, nor does he have a disability that is 
rated as totally disabling under the schedule for rating 
disabilities.  For these reasons, the Board concludes that 
the veteran is not permanently and totally disabled under the 
"average person" standard of 38 U.S.C.A. § 1502(a)(1).  See 
Talley v. Derwinski, 2 Vet. App. 282, 286-87 (1992).

Alternatively, entitlement to a pension may be considered 
under 38 C.F.R. § 4.17 which provides that all veterans who 
are basically eligible and who are unable to secure and 
follow a substantially gainful occupation by reason of 
disabilities which are likely to be permanent shall be rated 
as permanently and totally disabled.  For pension purposes, 
however, the ratings for the permanent disabilities must meet 
certain minimum requirements that are set forth in 38 C.F.R. 
§ 4.16.  That regulation requires that if there is only one 
disability it must be rated as 60 percent disabling or more.  
If there are two or more disabilities, there must be at least 
one disability ratable at 40 percent or more and sufficient 
additional disabilities to bring the combined rating to 70 
percent or more.  The veteran does not meet these 
requirements as he only has three disabilities ratable as 10 
percent disabling, and other ratable as noncompensably 
disabling in view of the evidence.  Therefore, a permanent 
and total disability rating may not be assigned under 38 
C.F.R. §§ 4.16 and 4.17.  

When a veteran does not meet the percentage requirements of 
38 C.F.R. § 4.16, a permanent and total disability rating for 
pension purposes may still be assigned under 38 C.F.R. 
§ 3.321(b)(2) if a veteran is found to be unemployable by 
reason of disability or disabilities, age, occupational 
background, and other related factors.  After considering the 
evidence in relation to this standard, however, the Board 
finds that a permanent and total rating is still not 
warranted because the veteran's disabilities are not shown to 
preclude all occupations which are consistent with his age, 
education, and occupational background.  Significantly, no 
physician, occupational rehabilitation specialist, or other 
qualified health care professional has rendered an opinion 
that the veteran is permanently unable to work due to 
disability.  There is also no indication that any other 
agency, such as the Social Security Administration, has 
determined that the veteran is currently unemployable.  

The Board further notes that there is substantial evidence in 
the claims file that the veteran is capable of working, and 
is currently doing so.  A VA hospital summary dated in 
December 1996 shows that the veteran was unemployed, but was 
considered to be employable upon discharge.  VA vocational 
rehabilitation records include a February 1998 entry that 
indicated he appeared to be feasible for competitive 
employment.  It was also stated he was capable of working.  A 
VA treatment record dated in May 1999 noted that the veteran 
was working periodically with a friend and had made up to 
$100 a day.  He also worked as a health caretaker for a 
cousin for 20 to 25 hours a week and was paid for that.  He 
said that he was going to continue to look for a regular job. 

Reports of contact dated in June and July 2001 show that the 
veteran's mother reported that the veteran was not home and 
was at work.  Similarly, a report of contact dated in May 
2002 shows that the veteran's mother reported that he was 
working and she did not know when she would see him again.  
The Board also notes that the veteran did not respond to a 
letter from the RO in September 2001 requesting that he 
provide information regarding his income.  The reports of 
contact note that the RO sought to establish contact with the 
veteran but he did not respond.  Thus as he appears to be 
working, the Board concludes that the criteria for a 
permanent and total disability rating for pension purposes 
are not met.  The Board notes that, in light of the decision 
that the veteran is not entitled to a permanent and total 
disability rating, the issue of whether he has excessive 
income, which precludes receipt of nonservice-connected 
pension benefits, need not be addressed.


ORDER

A permanent and total disability rating for pension purposes 
is denied.



		
	MARK J. SWIATEK
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

